NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    DYLAN SHANE COFFEY, Petitioner.

                         No. 1 CA-CR 20-0254 PRPC
                           FILED 10-15-2020


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2017-159203-001
                             CR2018-001549-001
                 The Honorable John Christian Rea, Judge

                              REVIEW DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Jeffrey R. Duvendack
Counsel for Respondent

Dylan Shane Coffey, Eloy
Petitioner
                             STATE v. COFFEY
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James B. Morse Jr., Judge Maria Elena Cruz, and Judge Paul
J. McMurdie delivered the decision of the court.


PER CURIAM:

¶1            Petitioner Dylan Shane Coffey petitions this court for review
from the dismissal of his petition for post-conviction relief.1 We will not
disturb that order unless the court abused its discretion. See State v.
Roseberry, 237 Ariz. 507, 508, ¶ 7 (2015). Because Coffey has not complied
with Arizona Rule of Criminal Procedure (“Rule”) 33, we deny review.

¶2             Coffey pled guilty by plea agreement to armed robbery and
aggravated assault, both Class 2 dangerous felonies, in two cases.
Following the terms of the plea, the superior court sentenced Coffey to
concurrent prison terms, the longest being twelve-and-a-half years. Coffey
timely filed a notice of post-conviction relief, see Rule 33.4, and the superior
court appointed counsel to represent him. After reviewing the record,
counsel found no claims for relief to pursue in post-conviction proceedings.
Coffey then proceeded to represent himself, arguing that the court lacked
subject matter jurisdiction and alleging multiple constitutional and due
process violations. Coffey also filed multiple motions to dismiss for lack of
jurisdiction. The superior court summarily dismissed the petition and
denied all motions.

¶3             Coffey timely sought review of the superior court’s decision.
In his petition for review, Coffey states the “trial court failed to conform to
certain constitutional provisions” and then lists his numerous filings in
superior court. He fails to identify with sufficient specificity the issues the
superior court addressed and has neither summarized the facts material to
the consideration of those issues, nor specified the reasons we should grant
his petition for review and grant him relief, as required by Rule 33.16(c)(2).
Instead, Coffey attempts to incorporate by reference his petition for post-
conviction relief and motions to dismiss filed in superior court, a procedure
not permitted by the rule. See Ariz. R. Crim. P. 33.16(c)(2) (petition for
review must contain “reasons why the appellate court should grant the

1     Effective January 1, 2020, our Supreme Court amended the post-
conviction relief rules. See Ariz. Sup. Ct. Order R-19-0012 (Aug. 29, 2019).


                                       2
                             STATE v. COFFEY
                            Decision of the Court

petition” and “specific references to the record”); State v. Bolton, 182 Ariz.
290, 298 (1995) (insufficient argument waives claim on review); State v.
Carriger, 143 Ariz. 142, 146 (1984) (“Petitioners must strictly comply with
[Rules governing post-conviction relief] or be denied relief.”); State v.
French, 198 Ariz. 119, 122, ¶ 9 (App. 2000) (finding petition for review
incorporating trial court filings “utterly fails to comply” with Rules
governing post-conviction relief and therefore rejecting summarily claims
raised), disapproved on other grounds by Stewart v. Smith, 202 Ariz. 446, 450,
¶ 10 (2002). Coffey’s failure to comply with Rule 33.16 justifies our refusal
to grant review. See Ariz. R. Crim. P. 33.16(k) (describing appellate review
as discretionary).

¶4            Accordingly, review of the trial court’s order is denied.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3